Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
v.
Mohammad Farhan, d/b/a Gas Express,
Respondent.

Docket No. C-12-438
FDA Docket No. FDA-2012-H-0257

Decision No. CR2542

Date: May 15, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (complaint) with the Civil
Remedies Division and the Food and Drug Administration’s (FDA) Division of Dockets
Management. CTP seeks to impose civil money penalties under the Federal Food, Drug,
and Cosmetic Act (Act) and the Act’s implementing regulations.

The complaint alleges the following facts. Respondent owns an establishment in
Jackson, Mississippi that sells tobacco products. In 2011, CTP conducted two
inspections of the establishment. During a May 31, 2011 inspection, an FDA-
commissioned inspector observed that Respondent:

[Sold] cigarettes or smokeless tobacco products to a person younger than 18 years
of age, in violation of 21 C.F.R. § 1140.14(a); [and] fail[ed] to verify by means of
photographic identification, containing the bearer’s date of birth, that no person
2

purchasing cigarettes or smokeless tobacco is younger than 18 years of age, as
required by 21 C.F.R. § 1140.14(b)(1).

(Compl. § 10.)

On August 18, 2011, CTP issued a warning letter to Respondent specifying the violations
that the inspectors observed. The letter warned Respondent that a failure to correct the
violations could result in the imposition of civil money penalties and that it was
Respondent’s responsibility to ensure compliance with the law. (Compl. § 10.) The CTP
did not receive a response to the warning letter. (Compl. § 11.)

During a two-part inspection on November 17 and 29, 2011, FDA-commissioned
inspectors observed that “a person younger than 18 years of age was able to purchase a
package of Newport Box cigarettes on November 17, 2011, at approximately 5:32 PM
CST.” (Compl. 4 9.) CTP charged Respondent with violating 21 C.F.R. § 1140.14(a)
(sale of tobacco products to a minor) and 21 C.F.R. § 1140.14(b)(1) (failure to verify the
age of a person purchasing tobacco products by means of photographic identification
containing the bearer’s date of birth). Jd. CTP asked to impose a $500 civil money
penalty based on three alleged violations of the regulations in a 24-month period.
(Compl. § 13.)

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
complaint on March 16, 2012, via United Parcel Service. Both the cover letter to the
complaint and the complaint provided detailed instructions related to filing an answer and
requesting an extension of time to file an answer. The letter and complaint stated that
failure to file an answer could result in the imposition of a civil money penalty against
Respondent. Respondent neither filed an answer nor requested an extension of time
within the 30-day time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).
3

Accepting the facts alleged in the complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $500 civil
money penalty is permissible. It is less than the maximum penalty allowed under the
regulations because CTP could have sought a $2,000 penalty based on Respondent’s four
regulatory violations that occurred within 24 months. See 75 Fed. Reg. 73,951, 73,954
(Nov. 30, 2010) (to be codified at 21 C.F.R. § 17.2).

Order

For the reasons stated above, Respondent is directed to pay a civil money penalty in the
amount of $500.00. This Order becomes final and binding upon both parties within
30 days of the date of its issuance pursuant to 21 C.F.R. § 17.11(b).

/s/
Scott Anderson
Administrative Law Judge

